DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims18-22, drawn:
	An immunogenic composition comprising a capsular polysaccharide conjugated o a carrier protein selected from the group of carrier proteins consisting of diphtheria toxoid, tetanus toxoid, and CRM197, wherein the capsular polysaccharide is isolated from bacteria selected from the group consisting of Neisseria meningitidis, Streptococcus pneumoniae, Haemophilus influenzae type b, and Salmonella typhi by a process comprising the steps of:

	exposing or contacting a solution of lysed cells comprising the capsular polysaccharide, proteins, nucleic acids, cell wall components and other impurities with silicone dioxide (SiO2);
and
	separating the capsular polysaccharide from the SiO2 by filtration or by centrifugation and	without using chromatography to isolate the capsular polysaccharide in substantially pure form.

, classified in C12P 19/04.  NOTE:  Applicants must also elect the source of the capsular polysaccharide, e.g., wherein the capsular polysaccharide is Hib or N.meningitidis, etc.  This is a Restriction Requirement, not a species election because the claims are drawn to a product.  These products are biologically, chemically and structurally different.
II. Claims 23-26, drawn to
	An immunogenic composition comprising a capsular polysaccharide
conjugated to a carrier protein selected from the group of carrier proteins consisting of diphtheria toxoid, tetanus toxoid, and CRM197, wherein the capsular polysaccharide is isolated from Streptococcus pneumonia in a substantially pure form by a process comprising the steps of: 

(i) preparing a solution of lysed cells comprising pneumococcal capsular
polysaccharide, protein, nucleic acids, cell wall components and other impurities, wherein a pH of the solution is maintained in a range of 3.0 to 9.0;

(ii) preparing a suspension of SiO2, having SiO2 particles in a particle size range
from about 0.01um to about 200um in water or in a buffer;

(i11) adding the SiO2 suspension to the solution of step (i) at a temperature range
of 15°C to 60°C for a period of time from 10 min to 20 hrs to generate a polysaccharide

S102 solution;

(iv) isolating the pneumococcal capsular polysaccharide from the polysaccharide

SiO2 solution in a pure form by centrifugation and without using chromatography.

, classified in A61K 39/00.

	The inventions of Groups I and II are patentably distinct products.  They contain products which are biologically, chemically and structurally different from one another and stimulate a different immune response in a host.  Therefore, the Groups are patentably distinct and independent inventions.  It would place an undue burden on the Examiner to examine all of these inventions simultaneously. Additionally, there are patentably distinct products contained within Group II. These conjugates are thus deemed to normally constitute independent and distinct inventions with the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each conjugate with a capsular polysaccharide from a different bacterial Genus is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq. Examination will be restricted to only the elected capsular polysaccharide. It is additionally noted that this election requirement is a restriction requirement and not a species election requirement.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter and because the literature search required for the Groups is not coextensive, restriction for examination purposes as indicated is proper.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	3/1/22